Citation Nr: 1607873	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-29 536	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to October 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a 30 percent rating.  The Veteran appealed the rating assigned; during the course of that appeal, a claim for a TDIU rating, due to his service-connected bilateral hearing loss, was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In July 2012, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  In April 2013 and in February 2015, the Board remanded the issue of a TDIU rating for additional development and to satisfy notice requirements.  [The April 2013 Board decision also denied a rating in excess of 30 percent for bilateral hearing loss.  Therefore, that issue, it is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On a May 2015 Appeals Satisfaction Notice, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated in writing that he wished to withdraw his appeal seeking a TDIU rating due to his service-connected bilateral hearing loss; there is no question of fact or law in this matter remaining for the Board to consider.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking a TDIU rating due to service-connected bilateral hearing loss; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On a May 2015 Appeals Satisfaction Notice, the Veteran indicated in writing that he wished to withdraw his appeal seeking a TDIU rating due to his service-connected bilateral hearing loss.  Thereafter, in June 2015, he submitted a written statement requesting that his appeal stay open.  In a February 2016 brief, his representative noted that the Veteran continued to move forward with the appeal.  However, as a matter of law, a withdrawal of an appeal is effective when received.  See 38 C.F.R. § 20.204(b)(3) (emphasis added).  The Veteran and his representative are hereby advised that, following an effective withdrawal (as was received in this case in May 2015), further review of the claim will require that a new claim be filed with the Agency of Original Jurisdiction (AOJ).

The withdrawal of the current appeal for a TDIU rating due to service-connected bilateral hearing loss was effective when received in May 2015.  There remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.

ORDER

The appeal seeking a TDIU rating due to service-connected bilateral hearing loss is dismissed.

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


